Name: Commission Regulation (EEC) No 1878/92 of 6 July 1992 re-establishing the levying of customs duties on products of categories 109, 112 and 161 (order Nos 40.1090, 40.1120 and 42.1610), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/20 Official Journal of the European Communities 9 . 7. 92 COMMISSION REGULATION (EEC) No 1878/92 of 6 July 1992 re-establishing the levying of customs duties on products of categories 109, 112 and 161 (order Nos 40.1090, 40.1120 and 42.1610), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 109, 112 and 161 (order Nos 40.1090, 40.1120 and 42.1610), originating in China, the relevant ceilings amount to 3 tonnes, 6 tonnes and 74 tonnes respectively ; Whereas on 10 January 1992 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 12 July 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category(unit) CN code Description 40.0190 109 (tonnes) 6306 1 1 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 Tarpaulins, sails, awnings and sunblinds 40.1120 112 (tonnes) 6307 20 00 ex 6307 90 99 Other made up textile articles, woven, excluding those of categories 113 and 114 42.1610 161 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 Clothing, other than knitted or crocheted, other than those of categories 1 to 123 and category 159 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). 9 . 7. 92 Official Journal of the European Communities No L 189/21 Order No Category(unit) CN code Description 42.1610 (cont'd) 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 621 1 20 00 621 1 39 00 621 1 49 00 ex 6214 90 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1992. For the Commission Christiane SCRIVENER Member of the Commission